Case 1:18-cv-01800-RGA Document 63 Filed 10/18/19 Page 1 of 2 PageID #: 10342



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 BECTON, DICKINSON AND COMPANY                     )
 and CELLULAR RESEARCH, INC.,                      )
                                                   )
                        Plaintiffs,                )
                                                   )
            v.                                     )   C.A. No. 18-1800 (RGA)
                                                   )
 10X GENOMICS, INC.,                               )
                                                   )
                        Defendant.                 )

                           STIPULATION AND [PROPOSED]
                        ORDER OF DISMISSAL WITH PREJUDICE

P U R S U A N T T O Federal Rule of Civil Procedure 41, including Rules 41(a)(1) and 41(c),

Becton, Dickinson and Company, Cellular Research, Inc. and 10X Genomics, Inc. hereby stipulate

and agree to dismiss with prejudice this action, including any and all claims, defenses and

counterclaims asserted in this action. Each party shall bear its own costs, expenses, and attorneys’

fees.



 /s/ Michael J. Flynn                              /s/ Jason J. Rawnsley
 Jack B. Blumenfeld (#1014)                        Frederick L. Cottrell, III (#2555)
 Michael J. Flynn (#5333)                          Jason J. Rawnsley (#5379)
 MORRIS, NICHOLS, ARSHT & TUNNELL LLP              Alexandra M. Ewing (#6407)
 1201 North Market Street                          RICHARDS, LAYTON & FINGER, P.A.
 P.O. Box 1347                                     920 North King Street
 Wilmington, DE 19899                              Wilmington, DE 19801
 (302) 658-9200                                    (302) 651-7700
 jblumenfeld@mnat.com                              cottrell@rlf.com
 mflynn@mnat.com                                   rawnsley@rlf.com
                                                   ewing@rlf.com
 Attorneys for Plaintiffs Becton, Dickinson and
 Company and Cellular Research, Inc.            Attorneys for Defendant 10X Genomics, Inc.

 Dated: October 18, 2019
Case 1:18-cv-01800-RGA Document 63 Filed 10/18/19 Page 2 of 2 PageID #: 10343




 S O O R D E R E D this   day of                      , 2019.




                               THE HONORABLE RICHARD G. ANDREWS
                               DISTRICT JUDGE
                               UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE




                                      2
